Case 7:20-cv-00253 Document 13 Filed on 10/14/20 in TXSD Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
McALLEN DIVISION

UNITED STATES OF AMERICA,
Plaintiff,

V. CASE NO. 7:20-CV-253
2.574 ACRES OF LAND, MORE OR
LESS SITUATED IN STARR COUNTY,
STATE OF TEXAS; AND OCIEL
MENDOZA, ET AL

OM WLM WW WM UM) WH) OM 6 UM 6)

Defendants.

DEFENDANT’S MOTION FOR LEAVE TO LATE FILE
DEFENDANT, MARTHA MENDOZA’S, DISCLOSURE OF INTERESTED PARTIES

TO THE HONORABLE JUDGE OF SAID COURT:

NOW COMES Defendant, MARTHA MENDOZA, by and through her attorneys,
and files this Motion for Leave to Late File her Disclosure of Interested Parties under Rule
26, and in support of such Motion show:

I.

The deadline to file the Defendant's Disclosure of Interested Parties was on or
before September 18, 2020.

II.

Although Defendant’s counsel prepared their Disclosure of Interested Parties, it
was inadvertently not timely filed. Defendant, MARTHA MENDOZA, respectfully requests
this Honorable Court grant her Motion for Leave to Late File her Disclosure of Interested

Parties attached to this document as Exhibit “A” so that Defendant is not prejudiced.
Case 7:20-cv-00253 Document 13 Filed on 10/14/20 in TXSD Page 2 of 3

WHEREFORE, PREMISES CONSIDERED, the Defendant, MARTHA MENDOZA,
respectfully prays that this Honorable Court grant her Motion for Leave and allow

Defendant to file her Disclosure of Interested Parties.

Respectfully submitted,

CONTRERAS GUTIERREZ AND ASSOCIATES
1302 S. 10" Ave.

Edinburg, Texas 78539

Phone: (956) 683-0057

Fax: (956) 683-0059

Email: cynthia@ccglaw.net

By: _/s/ Cynthia Contreras Gutierrez
CYNTHIA CONTRERAS GUTIERREZ
Texas Bar No. 08640550

 

PALACIOS, GARZA & THOMPSON, P.C.
2724 West Canton Road

Edinburg, Texas 78539

Phone: (956) 318-0507

Fax: (956) 318-0575

Email: Ithompson@patlawfirm.com

By: _/s/ Lucia Thompson
LUCIA THOMPSON
Texas Bar No. 24025677

ATTORNEYS FOR DEFENDANT,
MARTHA MENDOZA
Case 7:20-cv-00253 Document 13 Filed on 10/14/20 in TXSD Page 3 of 3

CERTIFICATE OF CONFERENCE

|, Cynthia Contreras Gutierrez, certify that on the 13" day of October, | consulted
with Assistant US Attorney Roland Ramos regarding this Motion. Mr. Ramos stated that
he does not oppose the Motion.

By: /s/ Cynthia Contreras Gutierrez
Cynthia Contreras Gutierrez

CERTIFICATE OF SERVICE

| hereby certify that a true and correct copy of the foregoing has been

served in compliance with the Federal Rules of Civil Procedure on the [Zt day of
October, 2020 to:

Electronically by ECF
Roland D. Ramos

Assistant United States Attorney
1701 W. Bus. Highway 83, Suite 600
McAllen, Texas 78501

By: /s/ Cynthia Contreras Gutierrez
Cynthia Contreras Gutierrez
